       Case 4:20-cv-00301-CDL Document 12 Filed 03/22/21 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

TYNA KIRK,                                *

      Plaintiff,                          *

vs.                                       *
                                                     CASE NO. 4:20-CV-301 (CDL)
PROGRESSIVE FUNERAL HOME, INC., *

      Defendant.                          *


                                    O R D E R

      Plaintiff brought this action against Progressive Funeral

Home, Inc. in the State Court of Muscogee County, Georgia.                          She

alleges that Progressive improperly arranged for shipping of her

father’s    cremated   remains      and       that   because   of   Progressive’s

actions the remains were discarded.                  Plaintiff asserts claims

for   negligence,    breach    of     contract,      and   fraud.         Progressive

filed a third-party complaint against the shipping provider, D&S

Associated    Services,       Inc.,     for      negligence     and       breach     of

contract.    D&S removed the action to this Court, asserting that

this action arises out of an alleged violation of federal law

regarding the shipment of cremated human remains, so federal

question    jurisdiction      exists.          Plaintiff   filed      a    motion    to

remand (ECF No. 8), which D&S did not oppose.                       The motion is

granted because 28 U.S.C. § 1441(a) only permits removal of a

“civil action . . . by the defendant or the defendants.”                            The
       Case 4:20-cv-00301-CDL Document 12 Filed 03/22/21 Page 2 of 2



Supreme    Court   explained   that   in    the   context   of   the   removal

provisions “the term ‘defendant’ refers only to the party sued

by   the   original   plaintiff.”     Home    Depot    U.   S.   A.,   Inc.   v.

Jackson, 139 S. Ct. 1743, 1746 (2019).                Thus, D&S, which was

first brought into the case when Progressive filed third-party

claims against it, is not a “defendant” who can remove an action

under § 1441(a).       Accordingly, this action is remanded to the

State Court of Muscogee County, Georgia.

      IT IS SO ORDERED, this 22nd day of March, 2021.

                                          s/Clay D. Land
                                          CLAY D. LAND
                                          U.S. DISTRICT COURT JUDGE
                                          MIDDLE DISTRICT OF GEORGIA




                                      2
